                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

HOPE LEWIS, individually and on behalf
of the estate of CYRUS LEWIS, deceased,
                                                     CIVIL ACTION NO. 4:14-CV-02126
                      Plaintiff,
                                                            (MEHALCHICK, M.J.)
       v.

COUNTY OF NORTHUMBERLAND, et
al.,

                      Defendants.

                                   MEMORANDUM OPINION

       Before the Court are motions for summary judgment filed by Defendants PrimeCare

Medical, Inc. (“PrimeCare”), and three PrimeCare employees: Dr. Thomas Weber, Mikelanne

Welliver, and Caitlin Henrie (collectively, the “PrimeCare Defendants”), and by Defendants

Northumberland County, Roy Johnson, Brian Wheary, Jason Greak, Jennifer Lashomb, and

Northumberland County Board of Prison Inspectors (collectively, the “County Defendants”).

(Doc. 54; Doc. 58). Both sets of Defendants have filed Statements of Facts and Briefs in

Support of their motions, and Plaintiff has filed Briefs in Opposition to the motions, along with

Statements of Fact in response to those filed by the Defendants. As such, these motions are ripe

for disposition.

I.     BACKGROUND AND PROCEDURAL HISTORY

       Hope Lewis (“Plaintiff”), mother of Cyrus Lewis (“Lewis”) and administratrix for his

estate, brought a wrongful death action on November 5, 2014. (Doc. 1). On June 15, 2016,

Plaintiff filed an amended complaint, naming two sets of defendants – the County of

Northumberland, Roy Johnson, Brian Wheary, Jason Greak, Jennifer Lashomb, and the

Northumberland County Board of Prison Inspectors, and PrimeCare Medical, Inc., Dr. Weber,
Mikelanne Welliver, and Caitlin Henrie. (Doc. 25). In the amended complaint, Plaintiff alleges

that the actions taken by the County Defendants and the PrimeCare Defendants caused Lewis

to commit suicide in his cell on June 15, 2014; five days after Lewis was committed to the

prison to await trial. (Doc. 25). Plaintiff alleges Fourteenth Amendment claims against the

PrimeCare and County Defendants, a Monell claim against PrimeCare Defendants, and state

law claims under Pennsylvania’s Wrongful Death and Survival Acts.

       Following a period of discovery, both sets of Defendants have moved for summary

judgment. As those motions have been fully briefed, they are ripe for disposition.

II.    MOTION FOR SUMMARY JUDGMENT STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

granted only if “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect

the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of

material fact is “genuine” if the evidence “is such that a reasonable jury could return a verdict

for the non-moving party.” Anderson, 477 U.S. at 248. In deciding a summary judgment motion,

all inferences “should be drawn in the light most favorable to the non-moving party, and where

the non-moving party’s evidence contradicts the movant’s, then the non-movant’s must be

taken as true.” Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

       A federal court should grant summary judgment “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000). In deciding a

motion for summary judgment, the court’s function is not to make credibility determinations,

                                                 2
weigh evidence, or draw inferences from the facts. Anderson, 477 U.S. at 249. Rather, the court

must simply “determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

       The party seeking summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion,” and demonstrating the absence of a genuine dispute of

any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes such a

showing, the non-movant must go beyond the pleadings with affidavits or declarations, answers

to interrogatories or the like in order to demonstrate specific material facts which give rise to a

genuine issue. Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 324. The non-movant must produce

evidence to show the existence of every element essential to its case, which it bears the burden

of proving at trial, because “a complete failure of proof concerning an essential element of the

nonmoving party's case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.

Furthermore, mere conclusory allegations and self-serving testimony, whether made in the

complaint or a sworn statement, cannot be used to obtain or avoid summary judgment when

uncorroborated and contradicted by other evidence of record. See Lujan v. Nat’l Wildlife Fed’n,

497 U.S. 871, 888 (1990); see also Thomas v. Delaware State Univ., 626 F. App’x 384, 389 n.6 (3d

Cir. 2015) (not precedential).

III.   STATEMENT OF FACTS

       The relevant facts are presented in the light most favorable to Plaintiff, the non-moving

party. This matter arises out of the suicide of Cyrus Lewis on the fifth day of his incarceration at

the Northumberland County Correctional Facility (hereinafter, “NCP”) which suicide took

place on June 15, 2014 (Doc. 55, ¶ 1; Doc. 72, ¶ 1; Doc. 60, ¶ 5; Doc. 70, ¶ 5). On June 2, 2014,

Lewis was arrested by Coal Township Police after he took his wife’s car without her permission

and crashed it into a tree. (Doc. 55, ¶ 6; Doc. 72, ¶ 6). At the time of the crash, Lewis was

                                                 3
intoxicated and stated that he wanted to kill himself. (Doc. 55, ¶ 7; Doc. 72, ¶ 7). He totaled the

vehicle, told the responding officer that he wanted to kill himself, and stated that he wanted to

die. He also had a knife on him. (Doc. 72, ¶¶ 8-9). On June 9, 2014, Lewis was arrested by

Shamokin Police in relation to charges of burglary, criminal trespass, and theft by unlawful

taking. Specifically, he was intoxicated, stole a vehicle, and wrecked it. (Doc. 55, ¶ 10; Doc. 72,

¶ 10). In relation to these charges, Lewis was committed to NCP. (Doc. 55, ¶ 12; Doc. 72, ¶ 12).

           A. HEALTH SERVICES AGREEMENT AND RELATIONSHIP BETWEEN
              NORTHUMBERLAND COUNTY AND PRIMECARE MEDICAL, INC.

       At the time Lewis’s suicide on June 15, 2014, Northumberland County had a

Comprehensive Health Services Agreement with PrimeCare Medical, Inc., to provide

comprehensive medical care including mental health services for individuals incarcerated at the

prison. (Doc. 55, ¶ 3; Doc. 72, ¶ 3). The Comprehensive Health Services Agreement between

Northumberland County and PrimeCare encompassed mental health, medical and related

health care services to the inmate population, including the development and application of

policy associated with basic mental health services to be applied to PrimeCare’s provision of

mental health services to the inmates at Northumberland County Prison, including Cyrus

Lewis. (Doc. 60, ¶¶ 13-15). Throughout the record, testimony indicates that the care for inmates

was a collaborative effort between corrections officials and the Medical Department, and that

they worked as a team, “hand-in-hand.” (Doc. 70, ¶¶ 12, 13, 47, 75; Doc. 60, ¶ 47, 75, 111).

While the level of observation and whether an individual should be either placed on a suicide

watch or downgraded from suicide watch must be done by the mental health clinician and not a

correctional officer, the officers and supervisors worked with the medical department and were

responsible for alerting them to behaviors or information important to determining the proper


                                                4
watch level. (Doc. 60, ¶ 56; Doc. 70; ¶ 56). As of the date of Cyrus Lewis’ death on June 15,

2014, the NCP, in conjunction with its medical provider, PrimeCare Medical, had in place a

written suicide prevention program, first instituted on January 1, 2003.

           B. EVENTS AND TREATMENT DURING LEWIS’S COMMITMENT                      TO THE
              NORTHUMBERLAND COUNTY PRISON

       Upon being committed to the NCP on June 9, 2014, it was documented that Lewis had

made statements to the arresting officer that were interpreted by the arresting officer as

expressing suicidal ideation. For this reason, Lewis was stripped by NCP staff and placed in a

security smock (Doc. 55, ¶ ¶ 13-15; Doc. 72, ¶¶ 13-15; Doc. 60, ¶ 9). Plaintiff further avers that

in addition to stating that he wanted to die to the arresting officer, Lewis attempted suicide by

wrecking a vehicle on two occasions while heavily intoxicated in the days leading up to his

arrest. (Doc. 70, at ¶ 9). Consistent with Northumberland County’s policy and procedure

related to suicide prevention Section 11.01, Lewis was administered an initial booking

observation questionnaire which included a suicide prevention screening questionnaire. This

suicide prevention screening questionnaire accurately reflected that Lewis was reported by the

transporting officer as a potential suicide risk and also did reflect that Lewis had a psychiatric

history and that he showed signs of depression. (Doc. 72, ¶ 13; Doc. 60, ¶ 10; Doc. 70, ¶ 10).

       An intake medical screening of Lewis was conducted on June 10, 2014 by Defendant

Henrie, a Licensed Practical Nurse with PrimeCare. During that screening, Lewis admitted to

moderate alcohol use, heroin and opiate use, use of morphine, Oxycontin, and Fentanyl.

Henrie noted Lewis’s comments to the arresting officer, and that he arrived in a suicide smock.

(Doc. 55, ¶ 16; Doc. 72, ¶ 16; Doc. 60, ¶ 17; Doc. 70, ¶ 17). A behavioral health assessment was

completed on June 10, 2014, by Mikelanne Welliver. (Doc. 55, ¶¶ 24-26; Doc. 72, ¶¶ 24-26;


                                                5
Doc. 60, ¶ 19, 63). Although during that screening, Lewis indicated that he could “stay safe,”

that assessment also indicated that Lewis was previously treated for bipolar/depression,

counseling, a psychiatric hospitalization in 2013, that he used alcohol and drugs and was

experiencing withdrawal symptoms. (Doc. 70, ¶19, 61, 62). Lewis refused to consent to

additional medication for detox and checks and indicated that the problem no longer exists.

(Doc. 60, ¶ 20; Doc. 70, ¶ 20). Welliver initiated suicide watch status for Level II Suicide

Watch, requiring 15 minute checks of Lewis. (Doc. 55, ¶¶ 24-26; Doc. 72, ¶¶ 24-26; Doc. 60,

¶ 16). Lewis was not placed in a suicide cell. (Doc. 70, ¶ 16). Although a Level II suicide watch

protocol requires checks by correctional staff on staggered intervals of approximately 15

minutes, some checks were up to 30 minutes apart. (Doc. 72, ¶ 34). On June 12, 2014, Welliver

downgraded Lewis from a Level II suicide watch to a Level III psychiatric observation, and

reported that the meeting was conducted per the request of Lewis and that he indicated that he

was feeling “fine”. Welliver further documented that, “PT does not demonstrate any self-

injurious behaviors or concerning behavior at this time. PT continues to detox. PT denies any

suicidal ideations and/or homicidal ideations. PT was able to contract for safety” (Doc. 55; ¶

40; Doc. 60, at ¶ 21). A Level III psychiatric observation is reserved for the inmate whose

behavior warrants closer observation, and requires observation by correctional staff at staggered

intervals not to exceed 30 minutes, and review by mental health staff Monday through Friday.

(Doc. 55, ¶ 42). Plaintiff denies that the meeting was conducted at the request of Lewis, and

further submits that the downgrade to Level III observation was done despite Welliver’s

knowledge of Lewis’s history of mental health treatment, his suicidal actions prior to coming to

the facility two days prior, his withdrawal, refusal to engage, poor support system, and

irritability and depression (Doc. 70, ¶¶ 21, 23; Doc. 72, ¶ 40). Plaintiff further submits that

                                               6
Welliver’s downgrading of Lewis’s observation status is evidence of her unfamiliarity with the

suicide prevention policy. (Doc. 70, ¶ 52). In her notes, Welliver indicated Lewis’s use of

controlled substances, including heroin, but documented that in her professional opinion as of

June 10, 2014, while he did present with anxiety and as emotionally unstable, he did not

present as a suicide risk. (Doc. 60, ¶ 22). At Lewis’s June 13, 2014 detox check, Lewis refused

his opiate detox medication. (Doc. 55, ¶ 46). Plaintiff’s expert, Dr. Daniel, avers that this

refusal is an indicator of suicide. (Doc. 72, ¶ 46). Plaintiff submits that Lewis was not seen by

anyone in the medical department following his June 13, 2014 examination through his suicide.

(Doc. 70, ¶ 18).

           C. THE DAY OF LEWIS’S SUICIDE

       Lewis’s prison file reflects that on the date of his suicide he was not on suicide watch but

rather on a mental health watch where checks were to be done two times per hour. Defendant

Lashomb was the correctional officer assigned to perform cell checks on Lewis on the evening

of his suicide. (Doc. 60, ¶ 115; Doc. 70, ¶ 115). The prison log for Lewis indicates that these cell

checks were indeed performed consistently and in accord with the NCP policy in the time

leading up to and including Lewis’s suicide. (Doc. 60, ¶ 11). However, while Plaintiff admits

that Lewis was on a 30 minute mental health watch, and that the prison logs indicate that the

checks were performed, Plaintiff notes that the log indicates the checks were conducted at

precise intervals (Doc. 59-4), while policy dictates that the checks should be staggered. Plaintiff

further disputes the County Defendants’ assertion that supervisors review the checks, and that

they were aware prior to Lewis’s suicide that correctional officers were not conducting proper

checks. (Doc. 70, ¶ 80, 81). Further, two witnesses indicate that Defendant Lashomb did not

actually conduct the checks on Lewis, and testified that it was not uncommon for her to

                                                 7
actually have other inmates conduct these checks. (Doc. 70, ¶ 11). Checks are not a function

that can be delegated to inmates. (Doc. 60, ¶¶ 82, 113). Further, supervisors, including

Defendant Greak, were responsible for making sure that inmates were checked by correctional

staff, and did so by looking at the log sheets to make sure they were completed. (Doc. 70, ¶ 94).

Greak would know what inmates, including Lewis, were on mental health level suicide watch,

and which inmates were on checks, and could tell every inmate on a check, the level they were

on, the reasoning behind the check, and where they were housed. He himself checked daily on

the inmates. (Doc. 70, ¶¶ 95, 96). Warden Johnson would also review the check sheets to be

sure they were completed and handed in. (Doc. 70, ¶ 102). Warden Johnson, in summarizing

the events at issue, referenced video footage which has not been produced to Plaintiff, and is

not part of the record in this case. His summary states that Lashomb had conducted a thirty

minute check, consistent with NCP policy, 25 minutes prior to the time that she discovered

Lewis hanging in his cell (Doc. 60, ¶ 12; Doc. 70, ¶ 12, 71). Further, Travis Michael testified

that he told Defendant Lashomb that Lewis made life threatening comments in the days prior

to and the day of his suicide, but that Lashomb waved him off. (Doc. 70, ¶ 117). The day of the

suicide, Lewis had his blanket up for between 45 and 60 minutes before Lashomb asked other

inmates to check on him. (Doc. 70, ¶ 123). Lashomb was aware that Lewis was suicidal. (Doc.

70, ¶ 126).

        Importantly for this Court’s review of the pending motions for summary judgment, the

record is disputed as to whether Lewis was continuously monitored from the time he entered

Northumberland County Prison until the time he was discovered hanging in his cell. The record

includes the affidavits of Tim Smith and Travis Michael, who submit that Defendant Lashomb

asked them to conduct the checks on Lewis, that Lewis had a blanket up in his cell for at least

                                               8
45 minutes, and Lewis was “depressed and suicidal and said that life was not worth living.”

Michael also stated, in his affidavit, that Lashomb would ask inmates to check on other

inmates, and then she would write the check down. (Doc. 70; ¶ 24; Doc. 70-3; Doc. 70-4).

Upon discovery of Lewis in his cell, according to Travis Michael, Defendant Lashomb asked

repeatedly “what do I do?” (Doc. 70, ¶ 97).

       Northumberland County Prison, in conjunction with its medical provider, PrimeCare

Medical, had in place a written suicide prevention program (Doc. 60, ¶ 25; Doc. 70, ¶ 25).

However, Plaintiff disputes Defendants’ assertion that the treatment of Lewis was consistent

with that program and policy. (Doc. 70, ¶ 28). Specifically, Plaintiff disputes the County

Defendants’ assertion that PrimeCare completed a timely evaluation of Lewis consistent with

its policy, and that the suicide prevention program was followed for the entire course of Lewis’s

incarceration. (Doc. 60, ¶ 28). Plaintiff submits that Lewis posed a significant suicide risk at the

time he was book, and that he remained a high risk of suicide throughout his confinement, that

he had had a significant prior mental health history, prior suicide attempts through his car

crash, that he was never given a psychiatric evaluation despite his known history of mental

illness, that his change from Level II to Level III watch was a deviation from the standard of

care of patients/inmates with significant suicide risk, and that Welliver changed the watch level

knowing his risk, and that as a result, from June 12, 2014 until the date of his suicide,

PrimeCare did not provide Lewis with any medical or mental health care. (Doc. 70, ¶ 28).




                                                 9
           D. EXPERT TESTIMONY 1

       The Northumberland County Defendants have submitted to the summary judgment

record the analysis of Cyrus Lewis’s suicide as prepared by Lindsay M. Hayes, Project Director

of the National Center on Institutions and Alternatives. Mr. Hayes has opined that with the

exception of the allegation that Jennifer Lashomb was not performing required checks, there is

no evidence to substantiate the allegation that any Northumberland County Defendant ignored

Mr. Lewis’ mental health status during the period leading up to his suicide. Mr. Hayes

determined that correctional staff had comprehensive suicide prevention training and were

familiar with the policies in place at the NCP. (Doc. 60, ¶¶ 131-133).




       1
          The court must consider the role of medical expert testimony in the context of §
1983 deliberate indifference claims. Estate of Kempf v. Washington Cty., No. CV 15-1125, 2018
WL 4354547, at *13 (W.D. Pa. Sept. 12, 2018). In general, “[i]t is additional extrinsic proof [
(e.g., a training manual, photograph, or medical records) ], rather than an expert witness
specifically, that [i]s required for [plaintiff] to survive summary judgment.” Id.; citing Pearson v.
Prison Health Servs., 850 F.3d 526, 536 (3d Cir. 2017).

        Medical expert testimony is properly considered for the purposes of summary judgment
in the context of § 1983 deliberate indifference claims. Estate of Kempf, 2018 WL 4354547, at
*14. The Third Circuit has held that in considering § 1983 deliberate indifference claims,
medical expert testimony may be necessary where, as laymen, the jury would not be in a
position to determine that the particular treatment or diagnosis fell below a professional
standard of care.” Pearson, 850 F.3d at 536. Because the courts presume that the medical care
provided to a prisoner was adequate absent evidence to the contrary, a prisoner should be
permitted to offer medical expert testimony to defeat that presumption and to show that the
medical official failed to exercise professional judgment. Id. Therefore, the expert report of Dr.
Daniel, provided by the Plaintiff, and the expert reports provided by the Defendants, to the
extent they do not conflict with Dr. Daniel’s report or other evidence, will be considered, in the
light most favorable to plaintiff in determining whether plaintiff adduced sufficient evidence to
survive summary judgment.


                                                 10
       The PrimeCare Defendants have submitted reports by Nurse Pearson and Stephen

Mechanick, M.D. Pearson opines that the PrimeCare staff provided Lewis with timely and

thorough care that can in no way be suggested to be indifferent to his needs nor disregarding his

condition, and further that the standard of care expected in an adult detention facility was met.

Dr. Mechanick concluded that Lewis did not appear to be suicidal and did not indicate that he

intended to attempt suicide as of June 12, 2014, and that Welliver reasonably and appropriately

assessed Lewis’s psychiatric condition to have improved, and appropriately changed the

precautions to Level 3 psychiatric observation. (Doc. 55, ¶¶ 75-81). The PrimeCare Defendants

also submitted the expert report of Richard Althouse, Ph.D., who opined that the PrimeCare

Defendants provided Lewis care consistent with the standards and procedures set forth in the

PrimeCare policy. (Doc. 55, ¶ 84). Finally, the PrimeCare Defendants also provide the expert

report of Lindsay Hayes, who opines that the PrimeCare Suicide Prevention Policy is “very

comprehensive and consistent with national correctional standards.” (Doc. 55, ¶ 87).

       Plaintiff has submitted the report of Dr. A. E. Daniel, who determined that Lewis posed

a significant suicide risk at the time he was booked and remained so throughout his

confinement at NCP; that placement of Lewis by NCP staff in a cell with known anchor points

with bedsheets and clothing, knowing of his substantial and obvious suicide risk, amounted to

deliberate indifference; that Defendant Lashomb knew he was expressing suicide ideations, did

not communicate his status change, and instead asked two inmates to watch him; that

Defendant Lashomb’s security check was suspect because of its regularity and because of the

testimony of two inmates and at least one officer regarding her conduct at work. Dr. Daniel

further opined that Welliver’s change of Lewis’s status from Level II to Level III was not only

premature but a clear deviation from the standard of care of patients/inmates with significant

                                               11
suicide risk, but that Welliver, despite being fully aware of this risk, changed his level anyway.

(Doc. 70, ¶ 132; Doc. 72, ¶ 75).

IV.    DISCUSSION

           A. SUBSTANTIVE DUE PROCESS CLAIM

       Plaintiff has asserted a Fourteenth Amendment substantive due process claim against

both sets of defendants.

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). It

is clearly established in this Circuit that the suicide of a pretrial detainee can support a recovery

in a 42 U.S.C. § 1983 action as a Constitutional violation of the Fourteenth Amendment to the

United States Constitution. Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (1991); Plasko v.

City of Pottsville, 852 F. Supp. 1258 (E.D. Pa. 1994); Simmons v. City of Phila., 947 F.2d 1042,

1067 (3d Cir. 1991). When a plaintiff seeks to hold a prison official liable for failing to prevent

an inmate’s suicide, whether a pre-trial detainee or a convicted prisoner, the plaintiff must

show: (1) the individual had a particular vulnerability to suicide, meaning that there was strong

likelihood, rather than a mere possibility, of a suicide attempt; (2) the prison official knew or

should have known of that vulnerability; and (3) the official acted with reckless indifference to

the individual’s particular vulnerability. Alexander v. Monroe County, 734 Fed. Appx. 801 (2018);

Palakovic v. Wetzel, 854 F.3d 209 (3d Cir. 2017); Colburn, 946 F.2d at 1023. A “strong

likelihood” of suicide is so obvious that a lay person would easily recognize the necessity for

preventative action. Palakovic, 854 F.3d 222; quoting Colburn, 946 F.3d at 1025. The Court must

determine whether the evidentiary record in this case could support a finding by the Plaintiff

                                                 12
that Lewis had a particular vulnerability to suicide, and that the Defendants acted with

deliberate indifference to his serious medical need.

       1. Particular Vulnerability to Suicide

       A serious medical need is ‘one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.’ ” Estate of Kempf v. Washington Cty., No. CV 15-1125, 2018 WL 4354547, at

*14–15 (W.D. Pa. Sept. 12, 2018); Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir. 2003) (citing

Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) ). A particular

vulnerability to suicide is just one type of serious medical need. Palakovic, 854 F.3d at 222;

Colburn II, 946, F.2d at 1023. In order to overcome a motion for summary judgment, plaintiff

must point to evidence that establishes that “the particular individual, not members of a

demographic class to which the individual belongs, exhibits a particular vulnerability to

suicide.” Estate of Kempf , 2018 WL 4354547, at *14–15; state of Thomas, 194 F. Supp. 3d at 376

(citing Wargo v. Schuylkill Cty., No. 3:06cv2156, 2008 WL 4922471 (M.D. Pa. Nov. 14, 2008),

aff'd, 348 F. App'x 756 (3d Cir. 2009)). “A particular individual’s vulnerability to suicide must

be assessed based on the totality of the facts presented.” Palakovic, 854 F.3d at 230.

       In order to show that Lewis was particularly vulnerable to suicide, Plaintiff must provide

evidence from which a reasonable jury could find there was a strong likelihood, rather than a

mere possibility, that self-inflicted harm would occur. See Colburn II, 946 F.2d at 1024. In this

case, the record contains evidence that Lewis was admitted to NCP after twice crashing a

vehicle while intoxicated. Lewis made suicidal statements to the arresting officer, leading him

to be placed in a suicide smock upon entry to the prison. Lewis was on a Level II or Level III

watch during his entire time at NCP, which meant he was subject to either 15 or 30 minute
                                               13
checks for the duration of his incarceration at NCP. He was placed in a suicide smock when he

entered the prison. Lewis had a history of mental health treatment, including previous

treatment for bipolar disorder and depression, counseling, and a psychiatric hospitalization in

2013, less than two years prior to his time at NCP. Lewis used alcohol and drugs, including

heroin, and was in withdrawal when he was brought into NCP. Lewis refused additional

medication for detox. He also presented with anxiety and emotional instability, Two days later,

Lewis, still in detox, denied to PrimeCare Defendant Welliver that he had suicidal thoughts. He

also refused to take his opiate detox medication.

       Mood swings and drug and alcohol influence, without more, are insufficient to

demonstrate a particular vulnerability to suicide, and statements concerning feelings of failure

and remorse and discussions concerning a decedent’s drug and alcohol history, without more, are

insufficient to show that the decedent exhibited a strong likelihood, rather than a mere

possibility, of suicide. Estate of Kempf, 2018 WL 4354547, at *15; Woloszyn v. County of Lawrence,

396 F.3d 314, 322-23 (3d Cir. 2005) (emphasis added). However, in this case, viewing the

evidence in the record in the light most favorable to Plaintiff, there is far more than just

statements of failure or remorse, or just mood swings and drug and alcohol influence. The

Court finds that a reasonable jury could find in favor of Plaintiff and Defendants are not entitled

to summary judgment on the issue of particular vulnerability to suicide. A jury will need to

determine whether Lewis was particularly vulnerable to suicide, a serious medical and

psychiatric need.

       2. Deliberate Indifference

       In conjunction with proof of a strong likelihood of self-inflicted harm, a plaintiff must

show that the defendants were “aware of facts from which the inference could be drawn that a

                                                14
substantial risk of serious harm existed, and that [they] drew the inference.” Tatsch-Corbin v.

Feathers, 561 F.Supp.2d 538, 544 (W.D. Pa. 2008) (quoting Natale v. Camden Cnty. Corr. Facility,

318 F.2d 575, 582 (3d Cir. 2003)). “A factfinder may determine the actor's knowledge through

‘circumstantial evidence’ or ‘may conclude that [an actor] knew of a substantial risk from the

very fact that the risk was obvious.’” Tatsch-Corbin, 561 F.Supp.2d at 544 (quoting Farmer v.

Brennan, 511 U.S. 825, 842 (1994)).

       “Reckless or deliberate indifference to that risk” only demands “something more

culpable on the part of the officials than a negligent failure to recognize the high risk of

suicide.” Palakovic v. Wetzel, 854 F.3d 209, 231 (3d Circ. 2017)(citing Woloszyn, 396 F.3d at

320). Deliberate indifference is a willingness to ignore a foreseeable danger or risk or conscience

shocking behavior for unhurried situations. Kedra v. Schroeter, 876 F.3d 424, 446 (3d Cir. 2017)

(quoting Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 910 (3d Cir. 1997); Vargas v. City of

Phila., 783 F.3d 962, 973 (3d Cir. 2015)). The proof required is “something less than knowledge

that the harm was practically certain.” Kedra, 876 F.3d at 446 (quoting Ziccardi v. City of Phila.,

288 F.3d 57, 66 (3d Cir. 2002)). A detainee’s “strong likelihood” of suicide “must be ‘so

obvious that a lay person would easily recognize the necessity for’ preventative action.”

Palakovic v. Wetzel, 854 F.3d 209 (3d Cir. 2017)(citing Colburn II).

       Whether the custodial officials “knew or should have known” can be demonstrated

when the officials have “actual knowledge of an obviously serious suicide threat, a history of

suicide attempts, or a psychiatric diagnosis identifying suicidal propensities.” Id. at 1025 n.1

(citations omitted). Mood swings and drug and alcohol influence, without more, are insufficient

to demonstrate a particular vulnerability to suicide and that the official should have been aware

of it, and statements concerning feelings of failure and remorse and discussions concerning the
                                                15
decedent’s drug and alcohol history, without more, are insufficient to show that the decedent

exhibited a strong likelihood, rather than a mere possibility, of suicide. Estate of Kempf, 2018

WL 4354547, at *15; Woloszyn v. County of Lawrence, 396 F.3d 314, 322-23 (3d Cir. 2005).

“Liability may not be imposed unless ‘there is something more culpable on the part of the

officials than a negligent failure to recognize the high risk of suicide.’ Instead, the ‘strong

likelihood of suicide must be so obvious that a lay person would easily recognize the necessity

for preventative action.’” Estate of Thomas, 2016 WL 3639887, at *14 (quoting Colburn, 946 F.2d

at 1023) (internal citations omitted).

       Viewing the material facts in the record in a light most favorable to Plaintiff, the Court

finds that a reasonable jury may find that both sets of defendants knew, or should have known

of Lewis’s particular vulnerability to suicide, and were deliberately indifferent to that

vulnerability.

                 a. PrimeCare Defendants

       First, with regard to the PrimeCare Defendants, a reasonable jury could find that both

Henrie and Welliver had actual knowledge of Defendants Lewis’s particular vulnerability to

suicide. In the course of their assessments of Lewis, they identified him as a suicide behavior

risk. Henrie and Welliver made decisions about Lewis’s watch level, first determining that he

should be on a Level II suicide watch, and then on a Level III observation. They were aware

that Lewis came into the prison in a suicide smock, having made suicidal statements to the

arresting officer, and stating that he wanted to die. They were aware that he wrecked two

vehicles while intoxicated in the days leading his arrest. They were aware of his prior mental

health issues, including his hospitalization, and they knew he was in withdrawal from alcohol

and drugs, and that he had a history of opiate use. Defendant Henrie observed that Lewis was

                                              16
sad and depressed. Defendant Welliver noted signs of depression. Further, they were aware that

he refused to take his detox medication. They knew Lewis had a diagnosis of bipolar disorder,

and was anxious. Between the time Lewis was first brought to NCP, through June 12 when

Welliver lowered him to Level III watch, Defendants observed him as flat, irritable and

depressed. Just two days after being brought into NCP in a suicide smock, and having made

suicidal threats, and still in the midst of withdrawal, yet refusing his detox medication, Lewis

was stepped down to a Level III observation by Welliver, despite Welliver knowing that Level

III observation meant Lewis would not be seen by any medical professional until the following

Monday. Further, evidence in the record reflects that two inmates, Travis Michael and Timothy

Smith, observed Lewis to be suicidal by his behavior in his cell. Even further, the record

contains the expert report of Dr. A.E. Daniel, who opines that throughout his incarceration,

Lewis remained a high risk of suicide.

              b. County Defendants

       Viewing the evidence in the record in a light most favorable to the Plaintiff, a reasonable

jury could find that the County Defendants knew or should of known of Lewis’s particular

vulnerability to suicide, and were deliberately indifferent to the same. The County Defendants

knew Lewis was under the care of mental health professionals through PrimeCare, and that he

was subject to either 15 or 30 minute checks during his time at NCP. Further, the record

contains evidence that two inmates were aware of Lewis’s risk of suicide – both inmates

Michael and Smith observed Lewis talking frantically, sweating, pacing, and looking depressed,

melancholy, erratic, and sick. Even further, Dr. Daniel, Plaintiff’s expert, opined that Lewis

remained a high risk of suicide throughout his incarceration.



                                               17
       Moreover, viewing the evidence in the light most favorable to Plaintiff, Defendant

Lashomb knew Lewis was suicidal, and failed to properly conduct checks on him on the day of

his suicide. A blanket hung on the front of Lewis’s cell for between 45 and 60 minutes before

Lashomb acted – and when she did, the record contains evidence that she asked inmates to

check on him. Further, Lashomb was told by inmates that Lewis had expressed suicidal

thoughts, but she brushed them off. Despite Lewis having been downgraded from Level II to

Level III observation, Lashomb knew Lewis had been on suicide watch, and the record

contains evidence that, when viewed in a light most favorable to Plaintiff, Lashomb did not

conduct proper checks and ignored warnings from other inmates about Lewis’s vulnerability to

suicide.

       By their own testimony, and again, viewing the evidence in a light most favorable to

Plaintiff, Defendants Johnson, Wheary, and Greak were involved in the day-to-day activities at

NCP, and that included knowing which inmates were on different levels of watch, and where

they were housed. Wheary was deputy warden and had direct communication with Greak and

Lashomb. Johnson, Wheary, and Greak looked at the log sheets at some point after they were

completed to make sure they were filled out. They knew Lewis was on a mental health suicide

watch. Wheary dealt with the medical department on a daily basis and always looked to see

who was on checks. Further, they were aware that prior to Lewis’s suicide, two other inmates

had committed suicide with a sheet attached to the window frame – the same method by which

Lewis committed suicide. Despite knowing of his suicide risk, the County Defendants placed

Lewis in a cell 5, instead of a suicide resistant special cell.

       Viewing the material facts in the record in a light most favorable to Plaintiff, the Court

finds that a reasonable jury could find in favor of Plaintiff, and Defendants are not entitled to

                                                 18
summary judgment on the issue of whether the Defendants were deliberately indifferent to

Plaintiff’s vulnerability to suicide.

           B. MONELL LIABILITY

       Plaintiff has also asserted Monell claims against both the County Defendants and

PrimeCare Defendants. A successful claim against a municipality must show that the policy or

custom actually caused the constitutional violation at issue. Estate of Thomas v. Fayette County,

194 F.Supp.3d 358 (W.D. Pa. 2016). Simply pointing out the existence of an allegedly unlawful

policy or custom is not enough to maintain a § 1983 claim. Id. Plaintiff must establish that the

policy or custom of the municipality was the proximate cause of the injuries suffered. Bielevicz v.

Dubinon, 915 F.2d 845, 850 (3d Cir. 1990). Proximate cause is demonstrated by a “plausible

nexus” or “affirmative link” between the custom and the specific deprivation of constitutional

rights at issue. Id. As a state contractor, PrimeCare may also be liable under Monell, if Plaintiff

provides “evidence that there was a relevant [PrimeCare] policy or custom, and that the

policy caused the constitutional violation they allege.” See Natale v. Camden Cnty. Corr. Facility,

318 F.3d 575, 583-84 (3d Cir. 2003) (emphasis added). If the unconstitutional policy or custom

does not facially violate federal law, liability will only be imposed if “the municipal action was

taken with ‘deliberate indifference’ as to its known or obvious consequences. A showing of

simple or even heightened negligence will not suffice.” Berg v. Cnty. of Allegheny, 219 F.3d 261,

276 (3d Cir. 2000). The deliberate indifference standard is met if the evidence shows that the

municipality (1) had notice that similar rights violations had occurred on such a widespread

basis that they were likely to occur again and (2) failed to act to address that risk despite the

known or obvious consequences of inaction. Notice is generally established by a pattern of prior

constitutional violations. Alexander v. Monroe Cty., No. 3:13-CV-01758, 2016 WL 7104313, at *8

                                                19
(M.D. Pa. Dec. 6, 2016), aff'd, 734 F. App'x 801 (3d Cir. 2018); Peters v. Cmty. Educ. Centers, Inc.,

2014 WL 981557, at *4 (E.D. Pa. Mar. 13, 2014). Supervisory liability requires deliberate

indifference on the part of the supervisor as well. Brown v. Muhlenberg Twp., 269 F.3d 205, 216

(3d Cir. 2001). To establish municipal liability for failure to train in a prison suicide case, the

plaintiff must (1) identify specific training not provided that reasonably could be expected to

prevent the suicide that occurred, and (2) demonstrate that the “risk reduction associated with

training is so great that failure of those responsible for the content of the training program to

provide it can reasonably be attributed to a deliberate indifference to whether the detainees

succeed in taking their lives.” Woloszyn, 396 F.3d at 325 (Citing Colburn II, 946 F.2d at 1029-

30).

       1. County Defendants

       Viewing the record in the light most favorable to Plaintiff, the court finds that a

reasonable jury could find that the County Defendants knew that the policies and practices at

the prison would lead to a constitutional harm, and then failed to act or not act on those

policies, in deliberate indifference to that knowledge. Specifically, the record contains evidence

that Defendant Lashomb had inmates conduct checks on other inmates, that she fostered a

relaxed and unprofessional relationship with inmates, that the supervisors responsible for

reviewing the check sheets only did so to make sure they were completed, and that Lashomb

did not know how to respond to the discovery of Lewis in his cell. Further, despite knowing

that he was on a Level II suicide watch, and then a Level III observation, the County

Defendants placed Lewis in a cell with anchor points and bedsheets, despite being aware of two

previous inmates who used anchor points to commit suicide by hanging. Plaintiff has put forth



                                                 20
these facts that create an issue of material fact on the Monell claim against the County

Defendants, and as such, summary judgment on that claim is inappropriate.

       2. PrimeCare

       As a state contractor, for PrimeCare to be liable under Monell, Plaintiff “must provide

evidence that there was a relevant [PrimeCare] policy or custom, and that the policy caused the

constitutional violation they allege.” Estate of Thomas v. Fayette Cty., 194 F. Supp. 3d 358, 381

(W.D. Pa. 2016); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583–84 (3d Cir.2003).

Likewise, a “failure to train” or a “failure to supervise” claim requires a showing that the

inadequate training policies were the ‘moving force’ behind their injuries. This is at base a

causation requirement. Id.; see also Grazier, 328 F.3d at 125; Brown v. Muhlenberg Twp., 269 F.3d

205, 216 (3d Cir.2001) (requiring, for supervisory liability, that “the underlying's violation

resulted from the supervisor's failure to employ that supervisory practice or procedure.”) The

Court finds that, even in viewing the record in the light most favorable to Plaintiff, there is no

disputed material fact which shows that PrimeCare either knew that the policies or practices at

the prison would lead to a constitutional harm and then implemented (or failed to implement as

the case may be) the policies with deliberate indifference to that knowledge, or (2) that these

policies or practices were so obviously deficient and “so likely to result in the violation of

constitutional rights, that the policymakers of the [prison] can reasonably be said to have been

deliberately indifferent.” See Brown, 269 F.3d at 215. Although the Court has determined that a

reasonable jury could find that PrimeCare Defendants Henrie and Welliver acted with

deliberate indifference, the Court does not find that there is any disputed material fact which

should allow the Monell claim against PrimeCare to go forward, and as such, summary

judgment on that claim will be granted.

                                               21
           C. QUALIFIED IMMUNITY OF DEFENDANT LASHOMB

       Qualified immunity provides not merely a “defense to liability,” but rather “immunity

from suit.” Hunter v. Bryant, 502 U.S. 224, 227 (1991). Specifically, “[q]ualified immunity

shields federal and state officials from money damages unless a plaintiff pleads facts showing (1)

that the official violated a statutory or constitutional right, and (2) that the right was ‘clearly

established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011).

An official who reasonably believes his conduct to be lawful is thus protected, as qualified

immunity provides “ample room for mistaken judgments by protecting all but the plainly

incompetent or those who knowingly violate the law.” Kelly v. Borough of Carlisle, 622 F.3d 248,

254 (3d Cir. 2010). The Supreme Court “repeatedly ha[s] stressed the importance of resolving

immunity questions at the earliest possible stage in litigation.” Pearson v. Callahan, 555 U.S. 223,

232 (2009).

       Defendant Lashomb submits that there was no clearly established right violated in this

case, and as such, she is entitled to qualified immunity. “A right is ‘clearly established’ if a

reasonable actor under the circumstances would have known that his or her conduct impinged

upon constitutional mandates.” Broadwater v. Fow, 945 F. Supp. 2d 574, 585 (M.D. Pa. 2013). A

right may be clearly established without “a case directly on point, but existing precedent must

have placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S.

731, 741, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011). Furthermore, the Third Circuit has noted

that “[i]f the unlawfulness of the defendant's conduct would have been apparent to a reasonable

official based on the current state of the law, it is not necessary that there be binding precedent

from this circuit so advising.” Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12 n.4 (3d Cir.

2001). “In determining whether a right has been clearly established, the court must define the

                                                22
right allegedly violated at the appropriate level of specificity.” Sharp v. Johnson, 669 F.3d 144,

159 (3d Cir. 2012); see also al–Kidd, 563 U.S. at 742 (“We have repeatedly told courts ... not to

define clearly established law at a high level of generality. The general proposition, for example,

that an unreasonable search or seizure violates the Fourth Amendment is of little help in

determining whether the violative nature of particular conduct is clearly established.”) (citations

omitted). “The dispositive question is ‘whether the violative nature of particular conduct is

clearly established.’” Mullenix v. Luna, 136 U.S. 305, 308 (2015) (per curiam) (quoting al–Kidd,

563 U.S. at 742).

       Defendant Lashomb submits that she is entitled to qualified immunity here because “the

law was far from settled as of 2015 … that an at risk inmate had an absolute right to be subject

to constant supervision based solely upon the statement of a fellow inmate that the at risk

inmate had made remarks interpreted by the fellow inmate as expressions of self-harm.” (Doc.

61, at 21). In making her argument, Lashomb relies on the 2015 decision of the United States

Supreme Court, Taylor v. Barkes, 135 S.Ct. 2042 (2015). In Taylor, the Court held that there is no

clearly established right to the proper implementation of adequate suicide prevention protocols,

and addressed the right to be properly screened for suicide. Lashomb’s reliance on Taylor is

misplaced however, as in this case the relevant inquiry is whether Lewis had a clearly

established right to be free from deliberate indifference to his risk of suicide while in custody.

Plaintiff is not suing county individuals, including Lashomb, who did not know about Lewis’s

risk of suicide, which is what the claim was in Taylor. Rather, Plaintiff alleges that Lashomb

knew of the risk, and was deliberately indifferent to the same. The Supreme Court has long held

that prisoners have an Eighth Amendment right to treatment for their “serious medical

needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Vulnerability
                                                23
to suicide has been established as a serious medical need in this Circuit for some time. See

Colburn v. Upper Darby Township (Colburn I), 838 F.2d 663 (3d Cir. 1988); Colburn v. Upper Darby

Township (Colburn II), 946 F.2d 1017 (3d Cir. 1991); and Woloszyn v. County of Lawrence, 396

F.3d 314 (3d Cir. 2005). As such, for purposes of qualified immunity, precedent establishes that

“particular conduct” such as that alleged against Defendant Lashomb violates clearly

established law. The Court will deny Defendant Lashomb’s motion for summary judgment on

the basis of qualified immunity.

           D. WRONGFUL DEATH AND SURVIVAL ACTIONS

       Plaintiff's remaining claims allege state law claims against the individual County

Defendants under the Pennsylvania Wrongful Death Act, 42 Pa. Con. Stat. Ann. § 8301, and

Survival Act, 42 Pa. Con. Stat. Ann. § 8302. Those defendants assert that they are immune

from suit pursuant to Pennsylvania’s Political Subdivision Tort Claims Act, 42 Pa. C.S. §8541,

et seq. Further, Defendants submit they are not subject to any one of the eight exceptions to

liability under the Act. Plaintiff submits that, pursuant to 42 Pa. C.S.A. S 8550, immunity does

not apply to an employee if the employee’s conduct “caused the injury and that such act

constituted a crime, actual malice or willful misconduct.” Willful misconduct is “conduct

whereby the actor desired to bring about the result that followed or at least was aware that it

was substantially certain to follow, so that such desire can be implied.” Bright v. Westmoreland

County, 443 F.3d 276, 287 (3d Cir. 2006)(citing Robbins v. Cumberland County Child and Youth

Services, 802 A.2d 1239, 1253 (2002)).

       The Court recognizes that the PTSCA does abrogate official immunity for willful

misconduct, per 42 Pa. Cons.Stat. Ann. § 8550. However, as Plaintiff’s wrongful death and

survival claims are predicated solely on a negligence theory, § 8550 has no effect on the analysis

                                               24
here. Defendants are entitled to summary judgment with respect to those wrongful death and

survival claims because the conduct at issue in this case does not fall into one of the eight

enumerated exceptions to the PSTCA. Ponzini v. Monroe Cty., No. 3:11-CV-00413, 2015 WL

5123720, at *15 (M.D. Pa. Aug. 31, 2015). As such, summary judgment will be entered in

Defendants’ favor on Plaintiff’s wrongful death and survival claims.

           E. DEFENDANT THOMAS WEBER

       The parties are in agreement that there is no evidence of personal involvement in this

matter by Defendant Thomas Weber (Doc. 55 at¶ 88; Doc. 72 at ¶ 88; Doc. 71 at 9) and that he

should be dismissed from the case. As such, summary judgment will be granted in his favor,

and any claims against him are dismissed with prejudice.

           F. PUNITIVE DAMAGES

       Finally, Defendants have moved for summary judgment on Plaintiff’s claim for punitive

damages. Punitive damages in § 1983 cases are available when an individual defendant has

acted with a “reckless or callous disregard of, or indifference to, the rights and safety of

others.” Carroll v. Lancaster Cty., 301 F. Supp. 3d 486, 514–15 (E.D. Pa. 2018) (citations

omitted). “Whether conduct rises to that level is for the jury to decide.” Id.; Woolfolk v. Duncan,

872 F.Supp. 1381, 1392 (E.D. Pa. 1995). Because a reasonable jury could find that the

conduct of the remaining Defendants rose to the level of “reckless,” the claim for punitive

damages survives, and Defendants’ motion for summary judgment on the claim for punitive

damages will be denied.




                                                25
V.    CONCLUSION

      For the reasons set forth in this Memorandum Opinion, the motions for summary

judgment of the County Defendants and PrimeCare Defendants are GRANTED IN PART

and DENIED IN PART.

      An appropriate Order shall follow.




Dated: September 30, 2018                         s/ Karoline Mehalchick
                                                  KAROLINE MEHALCHICK
                                                  United States Magistrate Judge




                                           26
